                                                                                           1   Mary C. Dollarhide (admitted pro hac vice)
                                                                                               mary.dollarhide@us.dlapiper.com
                                                                                           2   DLA Piper LLP (US)
                                                                                               4365 Executive Drive, Suite 1100
                                                                                           3   San Diego, CA 92121
                                                                                               Telephone: 858.677.1400
                                                                                           4
                                                                                               Betsey Boutelle (admitted pro hac vice)
                                                                                           5   betsey.boutelle@us.dlapiper.com
                                                                                               DLA Piper LLP (US)
                                                                                           6   401 B Street, Suite 1700
                                                                                               San Diego, CA 92101
                                                                                           7   Telephone: 619.699.2700

                                                                                           8   Molly M. Rezac
                                                                                               Nevada Bar No. 7435
                                                                                           9   molly.rezac@ogletreedeakins.com
                                                                                               Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          10   50 W. Liberty Street, Suite 920
                                                                                               Reno, NV 89501
                                                                                          11   Telephone: 775.440.2372

                                                                                          12   Attorneys for Defendants
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                               Sands Aviation, LLC and Las Vegas Sands Corp.
                                                                                          13
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169




                                                                                                                           UNITED STATES DISTRICT COURT
                                                            Wells Fargo Tower




                                                                                          14
                                                                                                                             FOR THE DISTRICT OF NEVADA
                                                                                          15
                                                                                               SEAN KENNEDY, individual; ANDREW                    Case No.: 2:17-cv-00880-JCM-VCF
                                                                                          16   SNIDER, individual; CHRISTOPHER
                                                                                               WARD, individual; RANDALL WESTON,
                                                                                          17   individual; RONALD WILLIAMSON,                          STIPULATION AND ORDER TO
                                                                                               individual,                                            VACATE STATUS CONFERENCE
                                                                                          18                                                           BEFORE MAGISTRATE JUDGE
                                                                                                                     Plaintiffs,                              (ECF NO. 191)
                                                                                          19   vs.
                                                                                          20   LAS VEGAS SAND CORP., a Domestic
                                                                                               Corporation; and SANDS AVIATION, LLC, a
                                                                                          21   Domestic Limited-Liability Company,
                                                                                          22                         Defendants.
                                                                                          23

                                                                                          24          Pursuant to LR 7-1 and LR IA 6-2, the parties, by and through their respective counsel of
                                                                                          25   record, hereby stipulate and request that this Court vacate the Status Conference Before Magistrate

                                                                                          26   Judge Ferenbach currently set for September 12, 2019 at 10:00 a.m. (ECF No. 191) in this matter.

                                                                                          27          On July 12, 2019, a Status Conference was held to discuss the pretrial order submission

                                                                                          28   deadline. (ECF No. 191). At that hearing, the Court did not enter a pretrial order deadline as a
                                                                                           1   Motion for Reconsideration that could have been dispositive of all claims had been filed. Instead,
                                                                                           2   the Court set another Status Conference for September 12, 2019. Id.
                                                                                           3          On July 22, 2019, the Court entered its Order Denying the Motion for Reconsideration.
                                                                                           4   (ECF No. 193). On August 1, 2019, the Court held a telephonic Status Conference and set the
                                                                                           5   Joint Pretrial Order deadline of December 6, 2019. (ECF No. 196).
                                                                                           6          As such, the parties believe that the purpose of the September 12, 2019 Status Conference
                                                                                           7   to set the deadline for the Joint Pretrial Order has already been accomplished. Therefore, the
                                                                                           8   parties respectfully stipulate and request that the Status Conference currently set for September 12,
                                                                                           9   2019 be vacated.
                                                                                          10          This request is made in good faith and is not intended for purposes of delay.
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11          IT IS SO STIPULATED.
                                                                                          12   DATED this 6th day of September, 2019.          DATED this 6th day of September, 2019.
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13
                                                         Telephone: 702.369.6800




                                                                                               /s/ Andre M. Lagomarsino                        /s/ Molly M. Rezac
                                                           Las Vegas, NV 89169




                                                                                          14
                                                            Wells Fargo Tower




                                                                                               Andre M. Lagomarsino                            Mary Dollarhide (admitted pro hac vice)
                                                                                          15   Nevada Bar No. 6711                             DLA PIPER LLP (US)
                                                                                               LAGOMARSINO LAW                                 4365 Executive Drive, Suite 1100
                                                                                          16                                                   San Diego, CA 92121
                                                                                               3005 W. Horizon Ridge Parkway
                                                                                          17   Suite 241                                       Betsey Boutelle (admitted pro hac vice)
                                                                                               Henderson, NV 89052                             DLA Piper LLP (US)
                                                                                          18                                                   401 B Street, Suite 1700
                                                                                               Attorneys for Plaintiffs                        San Diego, CA 92101
                                                                                          19                                                   Telephone: 619.699.2700
                                                                                                                                               Molly M. Rezac
                                                                                          20                                                   Nevada Bar No. 7435
                                                                                                                                               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                          21                                                   50 W. Liberty Street, Suite 920
                                                                                                                                               Reno, NV 89501
                                                                                          22
                                                                                                                                               Attorneys for Defendants
                                                                                          23
                                                                                                                                            ORDER
                                                                                          24
                                                                                                      IT IS SO ORDERED.
                                                                                          25

                                                                                          26                                                UNITED STATES MAGISTRATE JUDGE
                                                                                                                                                 9-6-2019
                                                                                          27
                                                                                          28                                                DATED


                                                                                                                                                2
